UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 30, 2011 CLEAN TRANSPORTATION GROUP, INC. [Formerly known as Quintana Gold Resources Corp.] (Exact name of registrant as specified in its charter) UTAH 000-52206 73-1083773 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 7810 Marchwood Place, Vancouver BC, Canada V5S 4A6 (Address of principal executive offices) Registrant's telephone number, including area code:(604) 202-3212 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K is being filed in connection with the acquisition of Engine Clean Solutions, Inc. and with certain events and actions taken by Clean Transportation Group, Inc. When used in this Current Report on Form 8-K, the terms “Company”, “we,” “us,” “our” and similar terminology reference to Clean Transportation Group, Inc. Item 1.01Entry into a Material Definitive Agreement See Item 2.01 below. Item 2.01Completion of Acquisition or Disposition of Assets On May 13, 2011, Clean Transportation Group, Inc., formerly Quintana Gold Resources Corp. (the “Company”) entered into a definitive agreement (the “Acquisition Agreement”) to acquire Engine Clean Solutions, Inc., a private California corporation (“Engine Clean”).The Acquisition Agreement was finalized and closed on May 30, 2011 and Engine Clean became our wholly owned subsidiary.In anticipation of the acquisition, we changed our corporate name in April 2011 to Clean Transportation Group, Inc.Following the closing of the acquisition, we have become engaged in the business of Engine Clean. Under the terms of the Acquisition Agreement, we acquired 100% of the issued and outstanding capital stock of Engine Clean, held by two stockholders, in exchange for 2,500,000 shares of the Company’s authorized, but previously unissued common stock, and $500,000 in cash.The cash portion is to be paid subsequently from funds raised by the Company pursuant to a private placement of securities or by other financings. The cash payment is evidenced by a promissory note in the amount of $500,000 payable as follows: (i) $300,000 to be paid 45 days after the first day the Company’s shares are traded on the OTC Bulletin Board (“OTCBB”), or an equivalent trading medium; (ii) $100,000 to be paid six months after the first day the Company’s shares are traded on the OTCBB; and (iii) $100,000 to be paid twelve months after the first day the Company’s shares are traded on the OTCBB. The Company agreed to use its best efforts to seek funding in order to satisfy the promissory note prior to the closing of the Acquisition Agreement.However, at the closing, the promissory note had not yet been satisfied and there can be no assurance that the funds will be raised.The Company intends to continue to seek the necessary funds following the closing. The Company also agreed to cause to be submitted to FINRA an application to have its shares included on the OTCBB. There can be no assurance that the Company’s shares will qualify for trading on the OTCBB or any other trading medium, or that the Company will be able to realize sufficient financing to pay the cash portion of the consideration.The purpose of the acquisition is to allow us to carry on the business of Engine Clean. - 2 - Business of Clean Transportation Group, Inc. Company Background Clean Transportation Group, Inc. was organized on August 23, 1978 under the laws of the State of Utah as Price Card & Gift, Inc.The Company made a series of name changes since inception and on June 27, 2008, it changed its name to Quintana Gold Resources Corp.In connection with the contemplated acquisition of Engine Clean, the Company changed its name to Clean Transportation Group, Inc. on April 6, 2011.At the same time, we changed our authorized capitalization from 50 million shares of common stock to 200 million shares of common stock and added 20 million shares of preferred stock. The Company made various acquisitions since inception and engaged in different businesses, including the oil and gas industry. From 1995 to 2005 the Company researched several opportunities in the oil and gas Industry, but was unable to raise the necessary funding.Subsequently, management decided to concentrate on the investigation and possible acquisition of an operating business. In May 2011, we entered into the agreement to acquire Engine Clean. We are presently subleasing executive office space at 7810 Marchwood Place, Vancouver BC, Canada V5S 4A6 and our telephone number is(604) 202-3212. Current Business By acquiring Engine Clean we have become engaged in the business ofoffering a full line of automotive maintenance service products to engine manufacturers, distributors, dealers and service centers in the United States and elsewhere.Engine Clean specializes in systems for enhanced cleaning of automotive and truck engines, drive trains, cooling and fuel systems. Engine Clean, founded in 1990, is based in Los Angeles, California and manufactures service equipment to improve the fuel efficiency, performance, service life, safety, and environmental impact of gasoline and diesel engines.Engine Clean’s customers are diesel engine OEM vendors, manufacturers selling chemicals and equipment to the global automotive aftermarket, and commercial transport fleets.Its staff has in the aggregate over 50 years of experience in the automotive arena. Engine Clean maintains its principal offices at 5112 Heintz Street, Baldwin Park, California, 91706-1819 and its telephone number is (626) 814-3969. Engine Clean maintains a website that can be accessed at www.engineclean.com and www.enginecleansales.com Engine Clean employs a Diesel Fuel Tool connected to an engine with fuel system specific adapters.While the engine is idling, a mixture of cleaning solution and diesel fuel is circulated through the fuel system.This includes the fuel pump, injectors, fuel rails, valves, rings and combustion chamber surfaces.The cleaning solution loosens carbon and other contaminants that are then removed by the Tool’s 5- micron filter or expelled through the exhaust. This treatment improves engine performance, drivability and fuel economy. Modern diesel engines are particularly well suited for this treatment, as they use expensive fuel injectors prone to failure with buildup of the contaminants found in diesel fuel. We also offer a system for cleaning the fuel tanks of vehicles to remove contaminants that build up over time as they settle out of the fuel in the tank. - 3 - The product line includes cleaning solutions, spare machine parts, and adapter kits to fit new makes and models of automobiles.We believe that there exists a viable market for Engine Clean products not only in the U.S., but also in Asia, South America, Europe and the Middle East.Products offered by Engine Clean are outlined below: The Fuel Tool Cleans entire fuel intake system, including: ● Air Plenum ● Throttle Body ● Air Bypass Valve ● Ports ● Injectors ● Valves ● Combustion Chambers ● Oxygen Sensors ● Catalytic Converters The Oil Tool ● Purges old oil from engine using shop air ● Injects clean oil into oil galleys preventing dry starts ● Eliminates Oil Carryover during oil changes The Diesel Fuel Tool Cleans the entire fuel and combustion system including: ● Lines ● Injector Pump ● Fuel Injectors ● Removes Carbon, Gums and Varnish ● Restores Throttle Response ● Restores Fuel Efficiency Cleaning Solutions ● Fuel system cleaner ● Diesel fuel system cleaner ● Oil system cleaner Fluid Services ● Coolant system service ● Power steering service ● Differential Service ●Brake Bleeder Service ●Diesel EGR Service Diesel Fuel Tank Cleaning Machine ●Fuel Storage Tank Cleaning Machine ●Vehicle Fuel Tank Cleaning Machine - 4 - Engine Clean`s overall strategy is to first identify targeted OEM manufacturer clients, establish corporate relationships that lead to distributors/dealers, and then implement roll-out plans to the distributor’s service location base.Engine Clean targets OEM manufacturers that have a significant network of service locations for their products. Engine Clean offers adapters that enable its tools to fit a wide range of vehicles.Management believes that this creates the opportunity for service locations to offer a high-margin service that has positive impacts on the environment. Target Market Our specific target market is medium to heavy-duty trucks. Management estimates that in the United States, there are approximately 250 million vehicles in operation, with about 16 million new vehicles being sold every year (source: www.nada.org; www.bts.gov ).We further estimate that there are between three and five million medium to heavy-duty trucks in operation in the United States, which are our target customers.Engine Cleans customers are diesel engine OEM vendors, manufacturers selling chemicals and equipment to the global automotive aftermarket, and Commercial transport fleets. Sales and Marketing Our sales and marketing strategy will consist of several elements.First, we intend to present Engine Clean technology to potential target companies at industry conferences and trade shows.We intend to focus on customers referred to us by independent agents.We also intend to maintain a high public profile through announcements, press releases and advertising. We have forged channel relationships with a major supplier of chemicals to the global automotive industry. They are assisting us with penetrating the engine OEM market. Our major customer was introduced to us through this chemical supplier. Two customers represented 79% of our revenues in 2010 (67% and 12%, respectively). We expect this concentration to decrease as our customer base grows. Trademarks and Copyrights Engine Clean does not own trademarks or copyrights at this time. Markets and Competition Engine Clean operates in a highly competitive marketplace.Our principal competitors include SPX Corporation, Wynn’s Oil, BG Products, Moc Products, Justice Brothers, Bardahl, Kenvo, RTI(Bosch), Motorvac(UView), Flow Dynamics, Granitize, and AEC.Most of our competitors are larger and better financed than Engine Clean and there is no assurance that we can successfully compete with these businesses. Technical Expertise Certain Engine Clean customers require specialized adapters for their engines and engine subsystems or their fluid products.Engine Clean has its own machine shop to design, prototype and manufacture custom adapters as needed. Government Regulation - 5 - Engine Clean`s business is strongly impacted by government regulations and agencies such as the California Air Resources Board, the US EPA, and environmental agencies in Europe and Asia.As an example, recent stringent regulatory fuel and emissions standards for new diesel vehicles and cleaner diesel fuels sold in North America have demand for diesel fuel system cleaning machines, exhaust recirculation cleaning services, and diesel fuel tank cleaning machines.These new regulations and new generation of cleaning equipment are also the basis of many new international standards for green house gas control programs. Employees Engine Clean presently has 5 full time employees, three part-time employees and one consultant.It is anticipated that during the next 12 months, Engine Clean will add approximately 3 new employees for product assembly.Engine Clean employees are not members of any union, nor have they entered into any collective bargaining agreements, nor is it anticipated in the near future.It is believed that Engine Clean’s relationship with its employees is good. Facilities Engine Clean maintains its principal offices at 5112 Heintz Street, Baldwin Park, California 91706.The 3 buildings rented by Engine Clean comprise approximately 7,500 square feet for its machine shop, product assembly, shipping and adapter manufacturing, and storage.The facility has approximately 500 square feet of office space.The buildings are rented from the original founder of Engine Clean – The Flynn Family Trust.Rental payments are $4,500 per month. Litigation Engine Clean is not presently subject to any material pending legal proceedings and, to the best of our knowledge, no such actions are contemplated or threatened. Management As a result of our acquisition of Engine Clean, two former directors, Fred Hefti and Glen Buckler have resigned and we have added three new directors, Dennis dos Santos, Robert A. Doty and Vernon L. Lewis.Delbert G. Blewett also initially resigned, but was reappointed as a director and corporate secretary.Our current executive officers and directors are as follows: Name Age Position Dennis dos Santos
